DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 5, 6, and 7 are objected to because of the following informalities:  “move” should be “movement” in claim 1, lines 10 and 16; claim 5, lines 12, 14, 16, 17, 19, and 20; claim 6, line 6; and claim 7, line 3.  
In claim 5, line 12, “a first mechanism that converts first” should be “a first mechanism that converts a first”.
In claim 5, line 14, “the second area to second” should be “the second area to a second”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 7,722,033 B2).

Regarding claim 6, Matsumoto discloses the medium conveyance device according to claim 1, further comprising: a first protrusion 5c; and a second protrusion 21e, wherein the mechanism causes the guide to move along with move of the table such that the guide bumps against the first protrusion when the table is arranged in the first area and the guide bumps against the second protrusion 5c when the table is arranged in the second area, and the guide bumps against the first protrusion and accordingly is .
Allowable Subject Matter
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Richard Ridley, can be reached at (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653